               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

CHARLES DAVID WHITE, JR.,           )
                                    )
               Plaintiff,           )
                                    )
v.                                  )           CV419-296
                                    )
THE STATE OF GEORGIA                )
DEPARTMENT OF CORRECTIONS,          )
                                    )
               Defendant.           )

                                ORDER

     Charles David White, Jr., is a prisoner at the Liberty County Jail

in this District. He submitted this 42 U.S.C. § 1983 Complaint alleging

violations of the Eighth Amendment while incarcerated as the Spalding

County Correctional Institution in Griffin, Georgia. Doc. 1. The Court

transferred this case to the United States District Court for the Northern

District of Georgia. Doc. 6. White has now moved for appointed counsel.

Doc. 8. Since the case has been transferred, the Clerk is DIRECTED to

terminate the motion and transfer it for disposition.

     SO ORDERED, this 28th day
                             y of January, 2020.

                                    _______________________________
                                    ___
                                      _________________
                                                     _ _____
                                                          _____________
                                     CHR
                                      HRISTOPHER
                                      H  ISTOOPHER
                                               PH
                                               PH   L. RAY
                                     UNITED STATES
                                                 A S MAGAGISTRATE
                                                           S A        JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
